Citation Nr: 0022210	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  96-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the right ulna and radius, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the right femur with shortening of the right leg 
and involvement of the right peroneal nerve, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1958 to November 
1960.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In June 1998, the Board remanded the issues listed 
on the title page to the RO for additional development.  The 
case was returned to the Board in March 2000.  

The Board will address the increased rating claim concerning 
the right lower extremity in the remand action that follows 
this decision.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's residuals of fractures of the right ulna 
and radius are manifested primarily by slight limitation of 
motion with pain on heavy use.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fractures of the right ulna and radius have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5211-5215 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
claim for an increased rating for residuals of fractures of 
the right ulna and radius is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the residuals of the fractures of the veteran's right ulna 
and radius.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability, except as noted below.  

Where entitlement to compensation has already been 
established and an increase in the assigned rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

Briefly, service medical records show that the veteran's 
injuries in an automobile accident in December 1959 included 
simple fractures of the distal one third of the radius and 
ulna.  In January 1960, the veteran underwent open reduction 
of the fractures and insertion of two Rush pins.  At his 
first VA examination, which was conducted in July 1961, 
examiners noted some impairment of motion of the right ulna 
and radius and slight weakness in flexing the right hand; 
X-rays showed two Rush pins, one through the ulna and one in 
the radius.  The radiologist stated that the fracture 
fragments had healed in good alignment.  In a rating decision 
dated in September 1961, the RO assigned a 10 percent rating 
for the fracture residuals, effective from the day following 
separation from service in November 1960.  A VA hospital 
summary shows that the Rush pins were removed from the ulna 
and radius of the right forearm in January 1962.  After a 
brief temporary total rating, the RO continued the 10 percent 
rating effective from February 1962.  Thereafter, the RO 
continued the 10 percent rating, and the veteran filed his 
current increased rating claim in September 1995.  

At a VA examination in October 1995, the physician noted the 
veteran's in-service history of fractures of the distal right 
forearm, with hardware fixation, which was subsequently 
removed after about one year.  The veteran stated he had no 
pain secondary to the old fractures, but said he felt he had 
lost some gripping strength in the right hand.  The veteran 
reported he was normally right handed.  On examination, the 
physician noted an old, well-healed, non-tender surgical scar 
along the radial aspect of the distal right forearm.  There 
was full range of motion of the right ulna and radius without 
pain or crepitus.  In addition, there was full range of 
motion of the digits of the right had.  Clinically there was 
adequate gripping strength in the right hand with no 
unilateral muscle mass changes in the upper extremity.  The 
impression was post-operative fracture, right forearm.  
X-rays in October 1995 showed old healed fractures of the 
distal shaft of the radius and ulna.  There was slight 
irregularity of the radiocarpal and ulnar carpal joint 
consistent with post-traumatic and degenerative changes.  

At a VA fee-basis examination in December 1998, the veteran 
reported he had minimal difficulty with his right ulna and 
radius and said it only gave him trouble with heavy use.  On 
examination, there was full range of motion of the right ulna 
and radius and forearm except for lack of 10 degrees of 
supination.  There was no tenderness, and the physician noted 
a well-healed surgical scar.  There were normal motion and 
sensory function of the right upper extremity.  The 
impression was well-healed fractures. The physician stated 
that the residuals were that the veteran lacked slight range 
of motion of the right ulna and radius and with heavy use had 
mild pain in the right ulna and radius.  A second physician 
added a note indicating that the decrease in supination was 
significantly exacerbated by increased pain on heavy use.




II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (1999).  

The evaluation of the same disability under various diagnoses 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).

Full range of motion of the ulna and radius includes 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees and radial deviation to 20 
degrees; forearm pronation ranges from 0 degrees to 80 
degrees, and forearm supination ranges from 0 degrees to 85 
degrees.  38 C.F.R. § 4.71a, Plate I (1999).  

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  Limitation of pronation of the forearm 
of the major upper extremity warrants a 20 percent rating if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation while a 30 percent 
rating requires that motion be lost beyond the middle of the 
arc.  Id.  Limitation of dorsiflexion of either ulna and 
radius to less than 15 degrees or limitation of palmar 
flexion of either ulna and radius in line with the forearm 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Ankylosis of the ulna and radius of the major upper extremity 
warrants an evaluation of 30 percent or higher, depending 
upon the position of ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

Range of motion testing has disclosed full range of motion of 
the ulna and radius and forearm with the exception of a loss 
of 10 degrees of supination.  In addition, the record 
demonstrates that the limitation of supination is 
significantly exacerbated by increased pain on heavy use.  
Since the maximum schedular evaluation for limitation of 
supination of a forearm is 10 percent and this is warranted 
for limitation to 30 degrees or less, the veteran clearly 
does not warrant a higher evaluation based on this limitation 
of motion.  Even with consideration of the disability factors 
discussed above, the evidence shows no significant limitation 
of motion of the veteran's right wrist and no limitation of 
pronation of the right forearm.  Therefore, the Board 
concludes that the limitation of motion does not warrant an 
evaluation in excess of 10 percent. 

The Board has also considered whether there is any other 
basis for assigning a higher schedular evaluation.  In this 
regard, the Board notes that malunion of the ulna with bad 
alignment warrants a 10 percent rating under Diagnostic Code 
5211 and malunion of the radius with bad alignment warrants a 
10 percent rating under Diagnostic Code 5212.  An evaluation 
in excess of 10 percent is warranted for nonunion of the ulna 
or radius.  38 C.F.R. § 4.71a, Diagnostic Codes 5211 and 
5212.  However, in the 1995 X-ray report, the radiologist 
described only slight irregularity of the radiocarpal and 
ulnar carpal joint and the radiologist who read the VA X-rays 
in 1961 specifically noted the fracture fragments of the ulna 
and radius had healed in good alignment.  There is no 
evidence of nonunion or malunion with bad alignment.  
Accordingly, a higher evaluation is not warranted under 
either of these codes.   

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  Although a former employer reported 
that concessions were made to the veteran because of an 
inability to lift more than 25 pounds, the record shows that 
the veteran is currently working as a retail clerk and has 
stated that he experiences no interference with his 
employment due to his forearm fractures.  The Board notes 
that the demonstrated manifestations of the veteran's 
disability are consistent with the assigned evaluation and 
there is no evidence that the veteran has at any time 
subsequent to 1961 been hospitalized due to the disability.  
In the Board's judgment, the record does not indicate that 
the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337.339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating for residuals of fractures of the right 
ulna and radius is denied.  


REMAND

In the June 1998 remand, the Board requested that the veteran 
be examined to determine the nature and severity of his 
service-connected fracture residuals involving the right 
lower extremity.  The December 1998 VA fee-basis examination 
report shows that the veteran was found to have arthritis of 
the right knee and right hip secondary to trauma.  This 
report raises the issue of service connection for traumatic 
arthritis of the right hip and knee.  The Board further notes 
that the right peroneal impairment involves function of the 
foot.  It should be separately rated from the residuals of 
the right femur fracture rated under Diagnostic Code 5255.  
The Board also notes that the December 1998 examination 
report does not provide an adequate assessment of the 
service-connected functional impairment of the right lower 
extremity, particularly with respect to functional impairment 
due to pain.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records that are not currently of record.  

2.  The RO should arrange for VA 
orthopedic and neurology examinations of 
the veteran by physicians with 
appropriate expertise to determine the 
nature and extent of the veteran's 
service-connected residuals of a fracture 
of the right femur with shortening of the 
right leg and involvement of the right 
peroneal nerve and to determine the 
etiology of and extent of impairment from 
the arthritis of the veteran's right knee 
and hip.  All indicated studies, 
including X-rays, should be performed.  
The examiners should be requested to 
identify all current residuals of a 
fracture of the right femur with 
shortening of the right leg and 
involvement of the right peroneal nerve.  
The orthopedist should be requested to 
provide an opinion, with complete 
rationale, as to whether the arthritis of 
the veteran's right hip and/or knee is a 
residual of, or causally related to, the 
fracture of the right femur.  The 
neurologist should be requested to 
identify the nature and extent of 
impairment of the right peroneal nerve 
and associated functional loss in terms 
of associated pain, weakness and/or 
limitation of motion of the right ankle 
or foot.  In this regard, and with 
respect to other residuals of the 
fracture of the right femur, the 
examiners should be requested to identify 
any objective evidence of pain and the 
specific functional loss due to pain 
associated with each affected joint.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
of the affected joint, i.e., right hip, 
right knee and right ankle, should be 
described.  The physicians should report 
the range of motion of each affected 
joint in degrees and specifically 
indicate at what point of active motion 
the veteran began to experience pain and 
at what point of active motion the pain 
ended.  To the extent possible, the 
physicians should provide an assessment 
of the degree of severity of any pain 
present.  The physicians should also 
express an opinion concerning whether 
there is additional functional impairment 
on repeated use or during flare-ups of 
the affected joint (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physicians 
should so state.  The physicians should 
provide opinions, with complete 
rationale, as to the effect of the 
residuals of a fracture of the right 
femur with right leg shortening and right 
peroneal nerve involvement on the 
veteran's ability to work.  The claims 
file, including a copy of this REMAND, 
must be made available to the physicians 
for review.  The examination report must 
reflect that the physicians reviewed the 
claims file.  

3.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
examinations and opinions, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  

4.  Then, the RO should undertake any 
other indicated development and 
thereafter adjudicate the issues of 
entitlement to service connection for 
arthritis of the right knee and hip and 
readjudicate the issue on appeal.  In 
readjudicating the issue on appeal, the 
RO should separately rate the right 
peroneal nerve impairment.  The RO should 
also consider whether it would be to the 
veteran's advantage to assign separate 
evaluations for knee and hip components 
of the disability, rather than one 
evaluation under Diagnostic Code 5255.  
The RO should also consider 38 C.F.R. 
§ 4.10 regarding the effect of the 
service-connected disabilities on the 
veteran's ordinary activity and should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4.  The RO 
should also consider 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint, and 38 C.F.R. § 4.59 
regarding painful motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Finally, 
the RO should consider whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case (SSOC) 
that addresses all issues in appellate 
status.  The RO should inform the veteran 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the SSOC.  The veteran and his 
representative should be given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 



